Exhibit 10.1

AMENDMENT NO. 1

TO

LICENSE AGREEMENT

This Amendment No. 1 to License Agreement (this “Amendment”), dated as of
May 11, 2020 (but only effective as of the Amendment Effective Date, as defined
below), is made by and between Aerpio Pharmaceuticals, Inc., a Delaware
corporation having business offices at 9987 Carver Road, Suite 420, Cincinnati,
OH 45242 (“Aerpio”), and GB004, Inc., a Delaware corporation having business
offices at 3013 Science Park Road, San Diego, CA 92121 (“Licensee”). Aerpio and
Licensee are sometimes hereinafter referred to each as a “Party” and
collectively as the “Parties.”

WHEREAS, Aerpio and Licensee entered into a License Agreement dated as of
June 24, 2018 (the “License Agreement”); and

WHEREAS, the Parties desire to make certain amendments to the License Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.    Definitions. Capitalized terms not defined in this Amendment have the
meanings given such terms in the License Agreement.

2.    Payment Upon Amendment Effective Date. Licensee will pay to Aerpio a
one-time payment in cash of fifteen million U.S. dollars ($15,000,000), which
payment will be non-refundable and non-creditable and not subject to set-off.
This Amendment will go into effect on such date as both (i) the Parties have
exchanged their respective signatures to this Amendment and (ii) Aerpio has
received such fifteen million dollar payment.

3.    Amendments. The following amendments will become effective if and when
Aerpio receives the payment set forth in the above Section 2.

3.1    Section 1.51 of the License Agreement is hereby amended by adding “to the
extent” immediately following “solely” in the first sentence.

3.2    Section 6.2 of the License Agreement is hereby deleted in its entirety
and replaced with the following:

“Milestone Payments. As set forth in the following table, Licensee will make the
following payments in cash (the “Milestone Payments”) to Aerpio upon achievement
of each of the milestone events set forth in the tables below (the “Milestone
Events”) by Licensee or its Affiliates or Sublicensees. Each Milestone Payment
will be payable by Licensee to Aerpio within [***] ([***]) days after the
achievement of the corresponding Milestone Event with respect to the first
Licensed Product. Such payments will be non-refundable and non-creditable and
not subject to set-off.”

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***].” SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.



--------------------------------------------------------------------------------

“Approval Milestones”

“Milestone Event”

   “Milestone Payment”

[***]

   $[***]

[***]

   $[***] For clarity, each Approval Milestone payment is due only once
regardless of the number of Licensed Products developed by Licensee.

 

“Sales Milestones”

“Milestone Event”

   “Milestone Payment” First achievement of [***] of annual Net Sales of all
Licensed Products in the Territory in a particular Calendar Year    $[***] For
clarity, such Sales Milestone payment is due only once regardless of the number
of Licensed Products commercialized by Licensee or the number of times the Sales
Milestone is met.

3.3    Section 6.3(a) of the License Agreement is hereby deleted in its entirety
and replaced with the following:

“Royalties. Licensee will pay to Aerpio running royalties in cash at the
graduated royalty rates specified in the following table with respect to the
aggregate annual worldwide Net Sales of all Licensed Products in a calendar
year:

 

Aggregate Annual Worldwide Net Sales of All Licensed Products in a calendar year

   Royalty Rate Portion of cumulative Calendar Year Net Sales of Licensed
Products in the Territory up to and including [***]    [***]% Portion of
cumulative Calendar Year Net Sales of Licensed Products in the Territory between
[***]    [***]% Portion of cumulative Calendar Year Net Sales of Licensed
Products in the Territory exceeding [***]    [***]%

The applicable royalty rate will be calculated as provided in this
Section 6.3(a) by reference to the aggregate annual worldwide Net Sales of all
Licensed Products. By way of example, [***]

3.4    Section 6.4(e) of the License Agreement is hereby amended by adding the
following clause to the end of the sentence in such Section: “, and provided
further that, if Licensee were to send such notice to Aerpio and this
Section 6.4 thereby did not apply to such

 

2



--------------------------------------------------------------------------------

Change of Control, then the royalty rates set forth in the table in
Section 6.3(a) would automatically be increased from [***] percent ([***]%),
[***] percent ([***]%) and [***] percent ([***]%), to [***] percent ([***]%),
[***] percent ([***]%) and [***] percent ([***]%), respectively, only for Net
Sales invoiced after such Change of Control (and, for clarity, the example below
such table would no longer be accurate for those Net Sales), save for the
following exclusion of certain Net Sales: those increased [***]/[***]/[***]%
royalty rates would not apply, and instead the original [***]/[***]/[***]%
royalty rates would apply, to those Net Sales (and only those Net Sales)
invoiced after such Change of Control by any Sublicensee (and its Affiliates)
within the scope of a sublicense of commercial rights granted under Section 5.2
to such Sublicensee before such Change of Control, provided that this exclusion
shall not apply to any such Sublicensee that is either (i) an Affiliate of
Licensee before such Change of Control, or (ii) the acquirer (or an Affiliate of
such acquirer) of such ultimate parent in such Change of Control. For the
avoidance of doubt, this Section 6.4(e) shall not apply if (1) a Qualifying
Transaction has occurred and (2) the Licensee has exercised its option to pay
Aerpio the greater of (i) [***] ($[***]) or (ii) the 20% Amount of any upfront
Transaction Payment pursuant to Section 6.4(b) or Aerpio has exercised its
option to be paid the 20% Amount pursuant to Section 6.4(c).

4.    Press Releases Regarding Execution of the Amendment. The Parties each
agree to issue their respective press releases with any language related to this
Amendment attached to Exhibit A no earlier than the close of the U.S. market on
May 12, 2020.

5.    General Provisions.

5.1    Effect on License Agreement. Except as specifically amended by this
Amendment, the License Agreement will remain in full force and effect and is
hereby ratified and confirmed. Each future reference to the License Agreement
will refer to the License Agreement as amended by this Amendment. To the extent
a conflict arises between the terms of the License Agreement and this Amendment,
the terms of this Amendment will prevail but only to the extent necessary to
accomplish their intended purpose.

5.2    Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law provisions.

5.3    Counterparts; Facsimiles or PDF. This Amendment may be executed in one
(1) or more counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument. Facsimile or PDF
execution and delivery of this Amendment by either Party will constitute a
legal, valid and binding execution and delivery of this Amendment by such Party.

[Remainder of this Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to License
Agreement to be executed by their respective duly authorized representatives and
to become effective as of the Amendment Effective Date.

 

AERPIO PHARMACEUTICALS, INC. By:  

/s/ Joseph H. Gardner

  (Signature) Name:   Joseph H. Gardner, PhD Title:   President and Founder

 

GB004, INC. By:   /s/ Christian Waage   (Signature) Name:   Christian Waage
Title:   Secretary



--------------------------------------------------------------------------------

Exhibit A

Amendment Press Release Language